Case 1:19-mc-00145-TSC Document 367-2 Filed 12/22/20 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA

IN THE MATTER OF THE FEDERAL

BUREAU OF PRISONS' EXECUTION
PROTOCOL CASES

LEAD CASE: Roane et al. v. Barr No. 1:19-mc-00145(TSC)
THIS DOCUMENT RELATES TO:

ALL CASES

 

DECLARATION OF JONATHAN HEMINGWAY

I, Jonathan Hemingway, do hereby declare and state as follows:

1. I am employed by the United States Department of Justice, Federal Bureau of Prisons
(“BOP”), as Warden at the Federal Correctional Institution at Milan, Michigan (FCI
Milan). I am also involved in functions related to the BOP’s role in effectuating executions.

2. The statements I make hereinafter are made on the basis of my review of the official files
and records of the BOP, my own personal knowledge, or on the basis of information
acquired by me through the performance of my official duties.

3. I am aware that the execution of Alfred Bourgeois is at issue in the above referenced
lawsuit. I served as the BOP official in the execution room for the execution on December
11, 2020. I was several feet from Mr. Bourgeois throughout the entire process. My
observations are as follows.

4, In preparation for the execution, Bourgeois was escorted into the execution room and
placed on a bed. Restraints were applied and a medical team inserted IV lines. Mr.
Bourgeois’ Minister of Record was escorted into the execution room, and they prayed
together. When they were finished, the curtains in the execution room were raised. At that

time, I asked Mr. Bourgeois if he would like to make a statement, which he did. I then read

1
Case 1:19-mc-00145-TSC Document 367-2 Filed 12/22/20 Page 2 of 2

Mr. Bourgeois’ sentencing information aloud, and asked the U.S. Marshals’ representative
to check whether there were any impediments to proceed with the execution. The U.S.
Marshals’ representative checked for impediments and indicated that there were none.

5. At that time, the administration of the lethal injection began, I noticed Mr. Bourgeois give
a thumbs up sign toward his Minister of Record, and I did not see any indication that Mr.
Bourgeois was experiencing pain. He did not make any further statements for the
remainder of the procedure.

6. Approximately 1 % minutes after the administration of the lethal injection began, Mr.
Bourgeois closed his eyes, took a deep breath, and snored loudly. He continued to snore
loudly and take deep breaths, with his eyes closed, for approximately 2 % minutes. I noticed
his stomach area moving up and down in conjunction with his snoring and deep breathing.
He did not appear to be in pain or discomfort during this time.

7. Mr. Bourgeois stopped breathing at approximately 7:58 p.m., and he laid still for
approximately 20 minutes, at which time a physician evaluated him using a stethoscope.

His time of death was pronounced at 8:21 p.m.

I declare, under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing is true and

correct. Executed this IB day of December, 2020.

Matz)

Jonathan Hemingway
Federal Bureau of Prisons
